          Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 1 of 21



                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


 In re:                                        Case No. 16-31000
           PHOEBEN, INC., d/b/a ARMENTA,
               Debtor.                         Chapter 11


                                          NOTICE

          PLEASE TAKE NOTICE that the Debtor hereby files a proposed combined disclosure

statement and plan of liquidation.

          PLEASE TAKE FURTHER NOTICE that the Debtor intends to seek conditional

approval of the disclosure statement.

Respectfully submitted, June 26, 2019.            JONES MURRAY & BEATTY LLP

                                                   /s/ Christopher R. Murray
                                                  Erin E. Jones (TBN 24032478)
                                                  Christopher R. Murray (TBN 24081057)
                                                  4119 Montrose, Suite 230
                                                  Houston, TX 77006
                                                  Tel. 832-529-1999
                                                  Fax. 832-529-3393
                                                  erin@jmbllp.com
                                                  chris@jmbllp.com

                                                  Counsel for the Debtor
         Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 2 of 21



                      UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


In re:                                                   Case No. 19-31000
          PHOEBEN, INC., d/b/a ARMENTA,
              Debtor.                                        Chapter 11



                   DEBTOR AND DEBTOR-IN-POSSESSION’S
         COMBINED DISCLOSURE STATEMENT AND PLAN OF LIQUIDATION

                           JONES MURRAY & BEATTY LLP
                              Erin E. Jones (TBN 24032478)
                          Christopher R. Murray (TBN 24081057)
                                    erin@jmbllp.com
                                    chris@jmbllp.com
                                 4119 Montrose, Suite 230
                                   Houston, TX 77006
                                    Tel. 832-529-1999
                                    Fax. 832-529-3393

                       COUNSEL TO PHOEBEN, INC., D/B/A ARMENTA
                          DEBTOR AND DEBTOR-IN-POSSESSION

                                  Dated: June 26, 2019


         PLEASE READ THIS COMBINED DISCLOSURE STATEMENT AND
         PLAN OF LIQUDIATION CAREFULLY. THIS DOCUMENT CONTAINS
         INFORMATION THAT MAY BEAR UPON YOUR DECISION TO
         ACCEPT OR REJECT THE PLAN DESCRIBED HEREIN. IF YOU DO
         NOT HAVE AN ATTORNEY, YOU MAY WISH TO CONSULT ONE.

         THE DEBTOR BELIEVES THAT ACCEPTANCE OF THIS PLAN IS THE
         IN THE BEST INTEREST OF THE DEBTOR AND ITS CREDITORS
         AND PROVIDES THE HIGHEST AND MOST EXPEDITIOUS
         RECOVERIES TO HOLDERS OF ALLOWED CLAIMS IN THIS CASE.
              Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 3 of 21



                                                                Table of Contents
I.        Summary ..................................................................................................................................................... 3
II. Definitions, Instructions and Limitations .............................................................................................. 4
     A.           Definitions ......................................................................................................................................... 4
     B.           Rules of Interpretation; Exhibits and Schedules .......................................................................... 8
     C.           Representations and Limitations .................................................................................................... 8
III. VOting and plan confirmation ..............................................................................................................10
IV. Background ..............................................................................................................................................10
V. Plan Terms ...............................................................................................................................................12
     A.           Introduction .....................................................................................................................................12
     B.           Summary of Claims Treatments ...................................................................................................12
     C.           Secured Claims, Cure Amounts, Administrative Claims ...........................................................13
     D.           General Unsecured Claims and the Plan Administrator ...........................................................14
VI. means of implementation and Confirmation requirements ..............................................................14
     A.           The Plan Administrator .................................................................................................................14
     B.           Alternative Plan ...............................................................................................................................15
     C.           “Best Interest” Test ........................................................................................................................15
     D.           Feasibility..........................................................................................................................................16
     E.           No Unfair Discrimination .............................................................................................................16
     F.           Executory Contracts .......................................................................................................................16
     G.           Disclosure of Insider Compensation ...........................................................................................16
     H.           Retention of Causes of Action ......................................................................................................17
     I.           Effect of Confirmation of the Plan ..............................................................................................17
     J.           Inunction ..........................................................................................................................................18
     K.           Exculpation ......................................................................................................................................18
     L.           Ongoing Jurisdiction ......................................................................................................................19
     M.           No Discharge...................................................................................................................................19
     N.           Tax Consequences of the Plan ......................................................................................................19
     O.           Taxation Generally..........................................................................................................................19
     P.           United States Trustee Fees ............................................................................................................19
VII. Conclusion ................................................................................................................................................19
        Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 4 of 21



          Phoeben, Inc., the debtor-in-possession in this chapter 11 case, respectfully submits this
Combined Joint Disclosure Statement and Plan of Reorganization (the “Plan“ or the “Disclosure
Statement”, as the context requires) pursuant to §§ 1125 and 1129 of Title 11 of the United States
Code, as amended (the “Bankruptcy Code”). This document contains a description of the assets,
liabilities and affairs of the Debtor, a description and analysis of the Plan and an analysis of alternatives
to the Plan.

I.      SUMMARY

        Phoeben, Inc., which does business as Armenta, is the Debtor-in-Possession in this chapter
11 bankruptcy case. Following the successful sale of its business, the Debtor proposes the following
Plan of Liquidation to provide distributions to holders of allowed claims.

        The Debtor expects to close the sale of substantially all of its assets to Dothan Jewelry GP,
LLC (“Dothan”) no later than September 30, 2019 pursuant to the Bankruptcy Court’s order
approving that sale. The sale proceeds are expected to fully satisfy the claims of all secured creditors.
The net proceeds remaining after satisfying the claims of secured creditors, along with the Debtor’s
causes of action against third parties and a small amount of raw materials inventory, will be liquidated
by the Plan Administrator and distributed to holders of Allowed Claims under the terms of the Plan.

        The amount that any particular creditor can expect to receive from the Plan Administrator will
depend on the type of claim they hold, how that claim is treated under the Plan and the value obtained
by the Plan Administrator from pursuing its claims against third parties and liquidating any remaining
assets. The Debtor’s projections and proposed class treatments are discussed in detail below and
should be reviewed carefully.

        As the debtor-in-possession, Phoeben, Inc. has presented this Plan and is proceeding to
confirmation of the Plan either under Bankruptcy Code § 1129(a) or § 1129(b). The Debtor believes
that the treatment afforded creditors of the Debtor under this Plan is far superior to a treatment the
creditors would receive under a chapter 7 of the Bankruptcy Code. The Debtor urges creditors to vote
in favor of the Plan and support confirmation of the Plan.

          The purpose of this Disclosure Statement and Plan is to provide creditors of the Debtor and
interested parties with adequate information to enable them to make an informed judgment
concerning the method by which the Debtor plans to reorganize and pay its creditors. The Disclosure
Statement describes: (i) the Debtor and significant events during the chapter 11 case (the “Bankruptcy
Case”); (ii) how the Plan proposes to treat claims or interests of the type you may hold;
(iii) classification of claims and interests as well as who can vote on or object to the Plan; (iv) the
factors the Bankruptcy Court will consider when deciding whether to confirm the plan; (v) why the
Debtor believes the Plan is feasible and how the treatment of your claim or interest under the Plan
compares to what you would receive on account of your claim or interest in a hypothetical chapter 7
bankruptcy case; and (vi) the effects of confirmation of the Plan.

       The alternative to the proposed Plan is most likely the conversion of the case to a case under
chapter 7 and liquidation by a chapter 7 trustee. The Debtor believes that the statutorily imposed and
other expected administrative costs of the chapter 7 process would quickly consume the limited

                                                     3
        Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 5 of 21



resources available for creditors. Indeed, the Debtor believes that if the Plan is not confirmed creditors
are likely to receive nothing. The best recovery for creditors on their claims is approval of the Plan.

         The Plan contains the exclusive and final statement of the rights of the Debtor, its creditors,
interest holders and other interested parties, and sets forth what (if anything) each of those groups
will receive and how they will receive it. It is strongly recommended that the Disclosure Statement be
read in its entirety. If the Bankruptcy Court confirms the Plan, it will become binding on the Debtor,
all creditors, interest holders and other interested parties.

        You are also urged to read the contents of the Disclosure Statement in order to determine
what rights you may have to vote on or object to the method by which the Debtor plans to reorganize
and before making any decision on any such course of action. Particular attention should be
directed to the provisions of the Plan affecting or impairing your rights, as they existed before
the institution of this case. Please note, however, that this document cannot tell you
everything about your rights. You are also encouraged to consult with your lawyers and
advisors as you review and consider the Plan to enable you to obtain more specific advice on
how the Plan will affect you.

II.     DEFINITIONS, INSTRUCTIONS AND LIMITATIONS

        A.      Definitions

        Unless context otherwise requires, capitalized terms in this document have the meanings
ascribed to them below:

       “Administrative Claims Bar Date” is the first Business Day that is thirty (30) days after the
Confirmation Date and is the deadline for a holder of an Administrative Claim to file a request with
the Bankruptcy Court for payment of such Administrative Claim.

      “Administrative Claims” means all administrative claims that have been timely filed before the
Administrative Claims Bar Date under section 503 of the Bankruptcy Code other than Professional
Administrative Claims or claims that are separately provided for under the Plan.

         “Allowed” means, with respect to any Claim, except as otherwise provided herein: (i) a Claim
that has been scheduled by the Debtor in its Schedules other than as disputed, contingent or
unliquidated; (ii) a Claim that has been allowed by a Final Order; (iii) a Claim that is allowed: (a) in any
stipulation of amount and nature of such Claim prior to entry of the Confirmation Order and
approved by the Bankruptcy Court, or (b) in any stipulation of amount and nature of such Claim after
entry of the Confirmation Order with the Debtor or the Plan Administrator, as the case may be; (iv) a
Claim that is allowed under a provision of the Plan or Confirmation Order; (v) a Claim as to which a
proof of claim has been timely filed and as to which no objection has been filed by the Claims
Objection Bar Date. Any claim that has been or is hereafter listed in the Schedules as contingent,
unliquidated, or disputed, and for which no proof of claim is or has been timely filed, is not considered
Allowed and shall be expunged without further action by the Debtor and without further notice to
any party or action, approval, or order of the Bankruptcy Court. Notwithstanding anything to the
contrary herein, no Claim of any Entity subject to section 502(d) of the Bankruptcy Code shall be
deemed Allowed unless and until such Entity pays in full the amount that it owes the Debtor or the
                                                     4
       Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 6 of 21



Debtor, as applicable. For the avoidance of doubt, a proof of claim filed after the General Bar Date
shall not be Allowed for any purposes whatsoever absent entry of a Final Order allowing such late-
filed Claim. “Allow” and “Allowing” shall have correlative meanings.

         “Asset Purchase Agreement” means that certain Asset Purchase Agreement By and Between Dothan
Jewelry Partners GP, LLC and Phoeben, Inc., as Debtor-in-Possession, dated as of February 26, 2019, as
amended from time to time and as approved by any Order of the Bankruptcy Court.

       “Asset Sale” means the sale of substantially all of the Debtors assets to Buyer pursuant to the
Sale Order.

       “Bankruptcy Case” means the above-captioned In re Phoeben, Inc., case number 19-31000,
pending before the Hon. Jeffrey Norman in the Bankruptcy Court.

         “Bankruptcy Code” means title 11 of the United States Code and applicable portions of
titles 18 and 28 of the United States Code, as amended from time to time and as applicable to the
Bankruptcy Case.

       “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District of
Texas or any other court having jurisdiction of the Bankruptcy Case.

        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, promulgated under
28 U.S.C. §§ 2075, the Bankruptcy Local Rules of the United States Bankruptcy Court for the Southern
District and such other rules as may be promulgated and amended from time to time and as applicable
to the Bankruptcy Case.

       “Bar Date” means generally any date by which a claim must be filed and, depending on the
context, may refer to the General Bar Date, the Professional Administrative Claims Bar Date, and the
Administrative Claims Bar Date.

      “Bridge Note Claims” means those claims asserted against the Debtor on account of
ownership of a Bridge Note.

        “Bridge Notes” means certain convertible notes issued in 2014 to insiders on account of prior
equity interests and as compensation for professional services.

       “Buyer” means Dothan.

      “Cash Management Order” means the Order Authorizing the Debtor to Continue Using its Prepetition
Cash Management System [Dkt 23].

       “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

       “Closing” means the date on which the Asset Sale shall have closed.

        “Colored Stone Inventory” means that portion of the Debtor’s raw materials inventory that is
not included in the Asset Sale to Dothan, which is further defined in the Asset Purchase Agreement.

                                                  5
        Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 7 of 21



       “Confirmation Date” means the date on which the Bankruptcy Court enters the Confirmation
Order on the docket in this Bankruptcy Case.

        “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan pursuant
to section 1129 of the Bankruptcy Code, including all exhibits, appendices, supplements and related
documents, which order shall be in form and substance satisfactory to the Debtor.

        “Claims Objection Deadline” means the date that is 180 days after the Effective Date.

        “Debtor” means Phoeben, Inc.

        “Dothan” means Dothan Jewelry Partners GP LLC.

         “Effective Date” means the date specified by the Debtor in a notice filed with the Bankruptcy
Court as the date on which the Plan shall take effect, which date shall be following the date by which
(i) the Confirmation Order becomes a Final Order and no stay of the Confirmation Order is in effect,
unless the Debtor elects in its sole discretion to consummate the Plan on an earlier date if an appeal
is timely filed; and (ii) all conditions to the occurrence of the Effective Date in the Plan shall have
been satisfied or waived in accordance with the Plan.

        “Estate” means the bankruptcy estate of the Debtor.

       “Fee Procedures Order” means the Order Establishing Interim Professional Compensation Procedures
[Dkt 89].

        “Final DIP Order” means the Final Order (A) Authorizing Credit Facility on a Secured and
Superpriority Basis Pursuant to 11 U.S.C. §§ 105, 361,362, 363, 364(C)(1), 364(C)(2), 364(C)(3) and 507(B)
and (B) Granting Other Related Relief [Dkt 66], as may be amended from time to time by further order of
the Bankruptcy Court.

         “Final Order” means an order of the Bankruptcy Court which has not been reversed, stayed,
modified or amended and to which the time to appeal has expired and no appeal has been timely
taken, or as to which any appeal that has been taken has been resolved by the highest court to which
the order was appealed from and from which further appeal has other been dismissed with prejudice
or the time for such further appeal to be taken has expired.

        “General Bar Date” means July 1, 2019, which is the bar date established for filing proofs of
claim in the Bankruptcy Case.

        “General Unsecured Claims” means all unsecured Claims asserted against the Debtor.

        “Interim DIP Order” means the Interim Order (A) Authorizing Credit Facility on a Secured and
Superpriority Basis Pursuant to 11 U.S.C. §§ 105,361,362, 363, 364(c)(1), 364(c)(2), 364(c)(3) and 507(B); (B)
Granting Other Related Relief; and (C) Scheduling a Final Hearing Pursuant to Rule 4001(B)(2) and (C)(2)
[Dkt 24].



                                                      6
        Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 8 of 21



       “Net Available Cash” means that amount of cash that is available for distribution by the Plan
Administrator to holders of Allowed Claims less the costs incurred by the Plan Administrator to
administer the assets of the Estate.

        “Order Conditionally Approving the Combined Disclosure Statement and Plan” means the
order anticipated to be entered by the Bankruptcy Court in substantially the form of the proposed
order to be filed.

       “Plan Administrator” means Jarrod Martin, or such other Plan Agent as may be appointed
from time to time in accordance with the Plan.

      “Plan of Liquidation” or “Plan” means this combined plan and disclosure statement
document.

       “Professional Administrative Claims” means the professional fees and reimbursement of
expenses of professionals retained under sections 327, 328 and 330 of the Bankruptcy Code, and
approved by Final Order of the Bankruptcy Court to the extent any such fees or reimbursed expenses
have not already been paid pursuant to any other Court order.

       “Professional Administrative Claims Bar Date” means the date that is sixty (60) days following
the Confirmation Date and the date by which all final applications for Professional Administrative
Claims must be filed.

        “Sale Order” means the Order (I) Authorizing the Sale of Certain Assets Pursuant to Asset Purchase
Agreement; (II) Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired Leases
in Connection with the Sale; and (III) Granting Related Relief [Dkt 94], as may be amended from time to time
by further order of the Bankruptcy Court.

         “Sale Procedures Order” means the Amended Order (I) Establishing Bidding Procedures for the Sale
of Certain of the Debtor’s Assets; (II) Establishing Procedures Relating to the Assumption and Assignment of
Executory Contracts and Unexpired Leases; (III) Approving Form and Manner of the Sale and Other Notices; (IV)
Scheduling and Auction and a Hearing to Consider the Approval of the Sale; and (VI) Granting Certain Related
Relief [Dkt 67].

        “Sale Proceeds” that cash to be paid pursuant to the Sale Order, as may be amended from
time to time by further order of the Bankruptcy Court.

       “Schedules” means the schedules and statement of financial affairs filed by the Debtor on the
docket in the Bankruptcy Case as such document may be amended from time to time provided that
such amendments must be filed on the docket to be effective.

        “Solicitation Package” means the materials to be provided to creditors as described further in
Section III, below.

         “Third Party Causes of Action” means any and all claims, causes of action, choses in action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments, remedies, rights of
set-off, third-party claims, subrogation claims, contribution claims, reimbursement claims, indemnity
                                                   7
        Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 9 of 21



claims, defenses, counterclaims and cross claims, now owned or hereafter acquired by the Debtor that
are or may be pending or on or have accrued prior to the Effective Date against any person or entity
other than any Debtor, based in law or equity, including, without limitation, under the Bankruptcy
Code, whether direct, indirect, derivative or otherwise and whether asserted or unasserted as of the
Confirmation Date; provided, however, that Third-Party Causes of Action shall not include any such
claims released in the Plan or conveyed to the Buyer in the Asset Sale.

         “Utilities Order” means the Order (I) Approving the Debtor’s Proposed Adequate Assurance of Payment
of Future Utility Services, (II) Prohibiting Utility Companies from Altering, Refusing, or Discontinuing Services, and
(III) Approving the Debtor’s Proposed Procedures for Resolving Requests for Additional Assurance [Dkt 26]

       “Wage Order” means the Order Authorizing the Debtor to Maintain and Perform its Obligations to
Employees in Accordance with Pre-Petition Practices [Dkt 25].

         B.       Rules of Interpretation; Exhibits and Schedules

        The following rules of interpretation apply to this document: (i) as appropriate, terms stated
in the singular or plural shall include both the singular and the plural, and any term in the feminine,
masculine or neutral gender shall include the feminine, masculine and neutral genders; (ii) any
reference to another contract, instrument or other document being in a particular form or on particular
terms means that the referenced document shall be in substantially that form on substantially on those
terms; (iii) any reference to an existing document or exhibit having been filed means that document
or exhibit as it may thereafter have been amended, modified or supplemented; (iv) captions and
headings are for the reader’s convenience and are not substantive; (v) rules of construction in
section 102 of the Bankruptcy Code apply herein, unless context requires otherwise; (vi) Bankruptcy
Rule 9006(a) governs the calculation of time periods herein; (vii) any term not herein defined shall
have the meaning ascribed in the Bankruptcy Code, the Bankruptcy Rules or any applicable orders of
the Bankruptcy Court in this Bankruptcy Case as context requires; (viii) references to money are to
United States dollars and (ix) references to [Dkt __] refer the docket number of documents filed in
the Bankruptcy Case and available through the Court’s electronic filing system.

        All exhibits and schedules to the Plan, including the Plan Supplement, are incorporated into
and are part of the Plan, as if set forth herein. All exhibits and schedules in the Plan Supplement shall
be filed with the Bankruptcy Court not later than seven (7) days prior to the Confirmation Hearing.
Any such exhibits and schedules may be inspected in the office of the Clerk of the Bankruptcy Court
during normal hours of operation of the Bankruptcy Court or may be requested from Debtor’s
counsel.

         C.       Representations and Limitations

         Please review these important limitations and representations regarding this document:

         NO PERSON IS AUTHORIZED BY THE DEBTOR IN CONNECTION
         WITH THE PLAN OF LIQUIDATION OR THE SOLICITATION OF
         VOTES THEREON TO GIVE ANY INFORMATION OR TO MAKE ANY
         REPRESENTATION OTHER THAN AS CONTAINED IN THIS
         DOCUMENT AND THE EXHIBITS ANNEXED HERETO OR
                                                          8
Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 10 of 21



INCORPORATED HEREIN BY REFERENCE OR REFERRED TO
HEREIN, AND IF GIVEN OR MADE, SUCH INFORMATION OR
REPRESENTATION MAY NOT BE RELIED UPON AS HAVING BEEN
AUTHORIZED BY THE DEBTOR.

THE INFORMATION CONTAINED HEREIN HAS BEEN PREPARED
BY THE DEBTOR IN GOOD FAITH, BASED UPON UNAUDITED
INFORMATION AVAILABLE TO THE DEBTOR AS OF THE DATE
HEREOF. ALTHOUGH THE DEBTOR HAS USED ITS BEST EFFORTS
TO ENSURE THAT SUCH INFORMATION IS ACCURATE, THE
INFORMATION CONTAINED HEREIN IS UNAUDITED. THE
DEBTOR BELIEVES THAT THIS PLAN AND DISCLOSURE
STATEMENT COMPLIES WITH THE REQUIREMENTS OF THE
BANKRUPTCY CODE.

THE STATEMENTS CONTAINED IN THIS PLAN OF LIQUIDATION
ARE MADE AS OF THE DATE HEREOF, UNLESS ANOTHER TIME IS
SPECIFIED HEREIN, AND DELIVERY OF THIS PLAN AND
DISCLOSURE STATEMENT SHALL NOT CREATE ANY IMPLICATION
THAT THERE HAS BEEN NO CHANGE IN THE FACTS SET FORTH
HEREIN SINCE THE DATE OF THIS DOCUMENT AND THE DATE
THE MATERIALS RELIED UPON IN PREPARATION OF THIS PLAN
AND DISCLOSURE STATEMENT WERE COMPILED.

THIS DOCUMENT MAY NOT BE RELIED ON FOR ANY PURPOSE
OTHER THAN TO DETERMINE HOW TO VOTE ON THE PLAN, AND
NOTHING CONTAINED HEREIN SHALL CONSTITUTE AN
ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY, OR BE
ADMISSIBLE IN ANY PROCEEDING INVOLVING THE DEBTOR OR
ANY OTHER PARTY, OR BE DEEMED CONCLUSIVE ADVICE ON
THE TAX OR OTHER LEGAL EFFECTS OF THE PLAN ON HOLDERS
OF CLAIMS AGAINST OR AN INTEREST IN THE DEBTOR.

FAILURE BY A CREDITOR OR INTEREST HOLDER TO TIMELY CAST
A BALLOT OR FILE AN OBJECTION TO CONFIRMATION OF THE
PLAN AND DISCLOSURE STATEMENT IN ACCORDANCE WITH THE
DISCLOSURE STATEMENT ORDER AND THE BANKRUPTCY CODE
SHALL CONSTITUTE AN AGREEMENT BY SILENCE TO ACCEPT
THE TERMS CONTAINED IN THE PLAN OF LIQUIDATION.

THIS PLAN OF LIQUIDATION PROVIDES FOR INJUNCTIVE RELIEF
AS TO THE DEBTOR AND IT ASSETS. THE PERMANENT
INJUNCTIONS SET FORTH IN THE PLAN OF LIQUIDATION WILL
APPLY TO HOLDERS OF ANY CLAIM, INTEREST, LIEN,
ENCUMBERANCE      OR    DEBT,  WHETHER    SECURED    OR
UNSECURED, GRANTED PRIORITY STATUS, INCLUDING PRIORITY
TAX (FEDERAL OR STATE), NON-PRIORITY UNSECURED CLAIM OR
                                9
       Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 11 of 21



        ANY INTEREST IN THE DEBTOR. CREDITORS AND INTEREST
        HOLDERS WILL BE BOUND BY THIS INJUNCTIVE PROVISION
        UNLESS CREDITORS TIMELY FILE OBJECTIONS IN ACCORDANCE
        WITH THE PROVISIONS SET FORTH IN THE DISCLOSURE
        STATEMENT ORDER OR HEREIN AND APPEAR AT THE
        CONFIRMATION HEARING, TO PROSECUTE ANY OBJECTION.

        THE DEBTOR URGES ALL HOLDERS OF CLAIMS TO VOTE TO
        ACCEPT THE PLAN.

III.    VOTING AND PLAN CONFIRMATION

       The Bankruptcy Court has not yet approved the proposed Plan. The Debtor asks the
Bankruptcy Court to enter an order substantially in the form of the Proposed Order Conditionally
Approving the Combined Plan and Disclosure Statement filed herewith. Among other things, the
proposed order sets procedures for solicitation of the plan as follows.

        Upon entry of the Order Conditionally Approving the Combined Disclosure Statement and
Plan, the Debtor shall cause “Solicitation Packages” to be sent to all creditors holding Claims entitled
to a vote. Recipients shall include creditors with Class 1 claims. Each Solicitation Package shall include
(a) a notice of hearing substantially in the form of Exhibit A; (b) this combined Plan and Disclosure
Statement with hearing dates filled in as appropriate; (c) a ballot substantially in the form attached
hereto as Exhibit B; and (d) such other materials as the Bankruptcy Court may direct. The Debtor
shall mail the Solicitation Packages by ____________________, 2019.

          If you are entitled to vote to accept or reject the plan, you may cast the enclosed ballot by
filling it out and returning it by electronic mail to chris@jmbllp.com, so that it is actually received by
July 2, 2019, no later than 5pm CDT. Your receipt of a Solicitation Package is not an admission by
the Debtor that your claim is valid or should be allowed. Ballots are subject to review and the
requirements laid out in the Order Conditionally Approving the Disclosure Statement.

          If you object to the Plan or the adequacy of the disclosures made in this document, you must
file an objection with the Court and serve it upon the Debtor’s counsel at chris@jmbllp.com, so that
it is actually received by ______________, 2019, at 5pm CDT.

       A hearing at which the Bankruptcy Court will determine whether to confirm the plan will take
place on _______________, 2019, at _______________, in Courtroom 403, 515 Rusk, Houston,
TX, 77007.

IV.     BACKGROUND

         The Debtor is a Houston-based designer and maker of handcrafted jewelry. Founded in 2001,
the Debtor has built an internationally known brand that is known for a creative use of mixed metals
with precious and semi-precious stones. A description of the Debtor’s history and its business was
filed in the Bankruptcy Case in the Declaration of Emily Armenta [Dkt 3].



                                                   10
      Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 12 of 21



         The Debtor filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code on
February 26, 2019. The petition was authorized by the Debtor’s Board of Directors’ Certified Resolution
[Dkt 2]. The Certified Resolution authorized not only the filing of the petition, but also the proposed
sale of substantially all of the Debtor’s assets under section 363(b) of the Bankruptcy Code to Dothan.
The Certified Resolution further authorized a sale auction procedure that included a stalking horse
bid by Dothan. The Certified Resolution was unanimously approved by all non-recused directors. Out
of an abundance of caution, director George Clark recused himself from the vote because he has a
non-controlling interest in Dothan, and Emily Armenta recused herself because she intends to stay
on as CEO after the sale and will therefore become an employee of Dothan.

       Throughout the case, the Debtor has continued to operate its business as a debtor-in-
possession. No trustee, examiner or creditor’s committee has been requested or appointed.

        On February 28, 2019, the Bankruptcy Court conducted a “first-day” hearing to consider
certain emergency motions filed by the Debtor. Following the hearing, the Bankruptcy Court entered
the following orders which have allowed the Debtor to continue to operate its business as a debtor-
in-possession under chapter 11.

       •   The Interim DIP Order [Dkt 24] authorized the Debtor to borrow cash from Dothan on a
           secured, but non-priming, basis. The order further allowed the Debtor to use cash
           collateral with the consent of its Prepetition Lender.

       •   The Wage Order [Dkt 25] authorized the Debtor to continue paying its 44 employees in the
           ordinary course of business.

       •   The Utilities Order [Dkt 26] authorized the Debtor to make deposits with utilities to ensure
           the continuity of critical services.

       •   The Cash Management Order [Dkt 23] facilitated the Debtor’s continued use of its existing
           bank and pre-paid credit card accounts.

        Following a hearing held March 27, 2019, the Bankruptcy Court entered its Final DIP Order
authorizing the use of debtor-in-possession financing and cash collateral on a final basis and entered
the Sale Procedures Order authorizing the Debtor to proceed with its marketing efforts of its assets.

         The Debtor conducted the marketing process in accordance with the Sale Procedures Order.
However, despite extensive outreach, few interested parties were identified, and no parties were
identified who were interested in submitting a bid. Therefore, no auction was conducted and the
Debtor proceeded to seek Bankruptcy Court approval of the stalking horse sale to Dothan. Prior to
the hearing on the Debtor’s motion to approve the sale, the Debtor was able to negotiate a substantial
increase in the cash sales price and the assumption of additional liabilities by Dothan.

         On April 30, 2019, the Bankruptcy Court entered its Sale Order authorizing the sale of
substantially all of the Debtor’s assets to Dothan. The Debtor anticipates this transaction will close
on or about June 14, 2019. The Debtor has pending a motion to modify the Final DIP Order and the
Sale Order to accommodate this timing, to allow the Debtor to continue using cash until closing, and
to clarify certain additional terms of the sale.
                                                  11
       Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 13 of 21



        During the Bankruptcy Case, the Court entered orders authorizing the Debtor to employ the
following professionals: (i) Jones Murray & Beatty, LLP (“JMBLLP”) as its general bankruptcy counsel
(“JMBLLP Employment Order”) [Dkt. 86]; and (ii) GGG Partners LLC (Tom Pierce) as its sales
process advisor (“GGG Employment Order”) [Dkt. 87]. The Court entered an Order Approving
Interim Compensation Procedures (“Compensation Procedures Order”)[Dkt. 89] setting forth
procedures for payment of professionals on an interim basis during the chapter 11 case. JMBLLP
filed a notice required under the Compensation Procedures Order on May 1, 2019 (“JMBLLP Fee
Notice #1”) [Dkt. 95] and on June 5, 2019 (“JMBLLP Fee Notice #2) [Dkt. 114].

V.     PLAN TERMS

       A.      Introduction

        The Debtor’s proposed Plan of Liquidation sets forth the means for satisfying the holders of
claims against the Debtor’s estate in this chapter 11 Bankruptcy Case. Upon confirmation, a plan
becomes binding on the Debtor and all of its creditors and equity holders, and all prior obligations
owed by the Debtor are entitled only to the treatment provided for under the plan.

        In most cases, creditors are entitled to vote whether to accept or reject the proposed plan.
Votes are counted on a class-by-class basis, with creditor claims being grouped into classes of similar
claims. A class of claims will be deemed to have accepted the plan if the majority of voting claim
holders by number, and two-thirds of voting claim holders by value, vote to accept. In some cases,
classes of claims that are paid in full, or that are considered “not impaired,” do not vote and are
deemed to have accepted the plan. Other classes that will not receive anything under the plan are
conclusively deemed to have rejected the plan.

         To be confirmed, a plan must be in the “best interest” of creditors, meaning that each class of
creditors is expected to receive more under the plan than they would in a hypothetical liquidation
under chapter 7. Here, the Debtor believes that a chapter 7 liquidation would impose an additional
layer of administrative cost that directly reduce the amount available to pay creditor claims and would
likely result in no recovery at all. Therefore, the Debtor recommends claim holders to accept the
proposed Plan of Liquidation.

       B.      Summary of Claims Treatments

 Claim Type                  Estimated Allowed             Treatment            Estimated Recovery
                                  Claims

 Secured Claim of                $1,678,489              Paid at Closing               100%
 Prepetition Lender                                    From Sale Proceeds

 Secured Claim of DIP             $304,359               Paid at Closing               100%
 Lender                                                From Sale Proceeds

 Secured Tax Claim of             $51,943                Paid at Closing               100%
 Harris County 2018                                    From Sale Proceeds


                                                  12
         Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 14 of 21



    Claim Type                    Estimated Allowed                    Treatment                Estimated Recovery
                                       Claims

    Secured Tax Claim of                 $51,429                 Assumed by Buyer                       100%
    Harris County 2019

    Administrative                           $0                  Assumed by Buyer                       100%
    Expenses other than
    Professional
    Administrative Claims

    Professional                        $134,500                  Paid Pursuant to                      100%
    Administrative Claims                                        Budget or from Net
                                                                   Available Cash

    Class 1 – General                  $967,466 to                Paid pro-rata per                  1.0 – 9.6%2
    Unsecured Claims                   $3,200,0001                 Allowed Claim
                                                                  amount from Net
                                                                   Available Cash


       All of the foregoing amounts are estimates and may vary. Amounts owed to secured creditors
may vary based on the interest and costs owed as of the date of closing, which may vary, and all such
amounts are subject to changes according to further Order of the Bankruptcy Court.

          C.       Secured Claims, Cure Amounts, Administrative Claims

        The Debtor’s Prepetition Lender is owed principal and interest as of Closing. This includes
reimbursable expenses and costs up to a negotiated cap. Therefore, final amounts payable to the
Prepetition Lender at Closing may be lower than this amount. The difference will remain with the
Debtor.

        The Buyer is assuming ordinary course payables of the Debtor’s business. Accordingly, the
Debtor does not anticipate any Administrative Claims. However, to the extent there are
Administrative Claims, such claims will be assumed and paid by the Buyer. For the avoidance of doubt,
the Buyer’s assumption of payables incurred during the pendency of this Bankruptcy Case shall not
include any Professional Administrative Claims.



1        These estimates represent the Debtor’s best current estimate of the likely reasonable range of General Unsecured
Claims considering a variety of assumptions regarding the potential outcomes of the claims objection and resolution
process. These estimates are based on information available in the Debtor’s Schedules and the Claims Register in this
Bankruptcy Case as of the date of filing this Plan and could be subject to adjustment for later filed claims.
2        These estimates represent the likely reasonable range of possible distributions to holders of Allowed General
Unsecured Claims depending on the outcome of the claims objection and resolution process. These estimates are based
on information available in the Debtor’s Schedules and Claims Register in this Bankruptcy Case as of the date of filing this
Plan and could be subject to adjustment for later filed claims.
                                                            13
       Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 15 of 21



         Professional Administrative Claims are being paid from operating cash pre-Closing pursuant
to the Fee Procedures Order and the Debtor’s authority to use cash for that purpose under the Final
DIP Order. Professional Administrative Claims that are unpaid as of Closing will be paid by the Plan
Administrator pursuant the Plan. To the extent payment of Professional Administrative Claims would
render the Estate insolvent, the Debtor’s Chapter 11 Professionals have consented to a voluntary
reduction in their fees. The Debtor anticipates that only two parties shall hold Professional
Administrative Claims – Jones Murray & Beatty LLP and GGG Partners LLC – both of which consent
to this alternative treatment of their claims under the Plan.

        D.      General Unsecured Claims and the Plan Administrator

         Allowed unsecured claims will be satisfied by distributions by the Plan Administrator from
Net Available Cash. As of the Effective Date, the Debtor shall transfer to the Plan Administrator
(a) all cash in the Post-Sale DIP Account; (b) the Colored Stone Inventory; (c) all causes of action
against third parties, including but not limited to chapter 5 avoidance actions; and (d) any other assets
held by the Debtor. The estimated balance expected to be in the Post-Sale DIP account is $38,440.
The Colored Stone Inventory is estimated to have a liquidation value of approximately $10,000. The
causes of action are estimated to have a value as high as $100,000 to $200,000. These causes of action
include preference actions, as well as fraudulent transfer claims. After payment of administrative
expenses of the Plan Administrator, the Debtor estimates the Plan Administrator will distribute
between $25,000 and $100,000 to holders of Allowed Claims in Class 1.

       Class 1 is comprised of holders of Allowed General Unsecured Claims. Class 1 Claims are
impaired and are entitled to vote on the Plan. The total Class 1 claims are estimated to be as low as
$967,466 or as high as $3,200,000, subject to adjustment for claim objections and settlements regarding
allowed claim amounts. Class 1 claims will be paid by the Plan Administrator on a pro-rata basis from
the Net Available Cash.

        The Plan Administrator will be Jarrod Martin, a Houston-based bankruptcy attorney with
extensive experience in liquidations and restructurings. Martin has agreed to a reduced compensation
structure for himself as Plan Administrator, which shall be 1% of disbursements to holders of Allowed
Claims.

VI.     MEANS OF IMPLEMENTATION AND CONFIRMATION REQUIREMENTS

        A.      The Plan Administrator

          The Plan Administrator will be the fiduciary responsible for carrying out the terms of the Plan,
upon confirmation of the Plan. The Plan Administrator will be responsible for, among other things,
(i) filing, prosecuting, and settling claim objections; (ii) prosecuting and settling the estate’s causes of
action; (iii) winding-up and closing the estate; (iv) abandoning any assets that are of no benefit to the
creditors or the estate; (v) enforcing the payment of notes or other obligations of any person;
(vi) opening and maintaining bank accounts on behalf of the Plan Administrator, if required;
(vii) paying all lawful expenses, debts, charges, liabilities or claims of the Debtor as contemplated by
the Plan and determining when such distributions shall be made with the time periods prescribed
under the Plan; (viii) taking any and all action necessary to preserve and maximize the value of assets;
(ix) appointing, engaging, employing, supervising, and compensating consultants, accountants,
                                                    14
       Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 16 of 21



technical, financial, real estate, or investment advisors or attorneys, agents or brokers, corporate
fiduciaries, or depositories; (x) delegating any or all of the discretionary power and authority conferred
with respect to all or any portion of the estate’s property to any one or more reputable individuals or
recognized institutional advisers or investment managers without liability for any action taken or
omission made because of any such delegation except for such liability as is provided in the Plan;
(xi) executing, delivering, and performing such other agreements and documents and to take or cause
to be taken any and all such other actions as may be necessary or desirable to effectuate and carry out
the purposes of the Plan; (xii) undertaking any action necessary to ensure compliance with applicable
federal, state, and local laws; (xiii) filing any federal, state, or local tax returns and provide for the
payment of any related taxes; (xvi) filing any necessary reporting in the Bankruptcy Case; and (xv)
undertaking any action necessary to perform any obligation provided for or required under the Plan.

        Upon the Effective Date, the Plan Administrator will be authorized to employ professionals,
including but not limited to legal and accounting professionals, without Court authorization, including
without limitation employment of professionals on a contingent fee basis.

        Upon the Effective Date, the Plan Administrator will be authorized but is not required to
pursue, settle and compromise claims, causes of action, claim objections, disputes and controversies
without the need for further Court Order.

        B.      Alternative Plan

        If the Bankruptcy Court does not confirm the proposed Plan of Liquidation, the Bankruptcy
Code allows for another party to propose an alternative plan. The Debtor believes this is a practical
impossibility in this case. There is no creditor’s committee. There has been no creditor indicating an
interest in advancing an alternative plan. Given the relatively modest anticipated distribution to
unsecured creditors, it is likely that no creditor would expend the resources required to formulate and
propose an alternative plan.

        The Debtor believes the Plan of Liquidation maximizes value for unsecured creditors under
the circumstances and represent their best opportunity for a meaningful return. In other words, there
is no practical or viable alternative to the Plan of Liquidation. If the Plan is not confirmed, the Debtor
expects a conversion to a case under chapter 7 would be highly likely.

        C.      “Best Interest” Test

        The Debtor believes the Plan is in the best interest of the estate and its creditors because each
class of creditor in would receive more under the Plan than they would in a hypothetical liquidation
under chapter 7, or that they would vote to accept the plan. 11 U.S.C.§ 1129(a)(7). The Debtor believes
that Class 1 will vote to accept the Plan.

        Even if Class 1 does not vote to accept the Plan, section 1129(a)(7) would still be satisfied
because such class members would receive less in a chapter 7 liquidation. First, chapter 7 has an
additional layer of statutory and other administrative costs, including the chapter 7 trustee’s fee, and
the cost of any professionals hired to pursue claims. Given the modest amount of cash anticipated
after Closing, there would be little or nothing left for unsecured creditors. Second, a chapter 7 trustee
would be less well equipped to pursue the chapter 5 avoidance actions. This is because the trustee
                                                   15
       Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 17 of 21



would be dealing with claims reconciliation and analysis tasks at the same time he or she would be
getting a handle on the claims. Third, in the event of unexpected circumstances leading to a lower
value of post-Closing estate assets, the creditors could benefit from the Chapter 11 Professionals’
agreements to pro rata reductions in payment on claims. Such concessions would not be made outside
of the Plan. Such administrative claims would therefore displace money otherwise available to
generally unsecured creditors in a chapter 7 liquidation scenario.

        D.      Feasibility

        The Plan is feasible because it is anticipated that there will be sufficient cash to fund
distributions to holders of Allowed Claims from the Net Available Cash. Plan payments do not depend
on the success of the business, which will already have been transferred to the Buyer, but instead on
cash anticipated to be recovered from causes of action, liquidation of other assets or the cash available
by the Plan Administrator.

        The Plan is feasible because the Debtor fully anticipates Closing to occur as anticipated and
there are projected to be sufficient funds post-Closing to make all payments required to be made under
the Plan. Payments required to be made by the Buyer are feasible because of the substantial
wherewithal of the financial partners of the Buyer and representations the Buyer has made throughout
these cases regarding its commitment to operating the Debtor’s business post-Closing.

        E.      No Unfair Discrimination

        The Plan “does not discriminate unfairly” against any class of claims because (a) the legal rights
of a non-accepting class are treated in a manner that is consistent with the other classes whose legal
rights are similar to the legal rights of the non-accepting class, and (b) no class receives payments in
excess of what it is otherwise legally entitled to. Here, the Debtor believes that no class of claims is
treated in a manner inconsistent with the treatment of other similarly situated classes of claims, if any.
The Debtor believes the Plan of Liquidation is consistent with the absolute priority rule because no
equity interests receive anything under the Plan, and priority unsecured claims are paid in full.

        F.      Executory Contracts

       The Buyer has assumed certain executory contracts identified in the Asset Purchase
Agreement as of Closing. All executory contracts not assumed as of the Confirmation Date will be
deemed rejected. Claims of executory contract counterparties must be filed within thirty (30) days of
the Confirmation Date. If allowed, such claims shall be entitled to treatment as Class 1 claims. The
Debtor is not aware of any such contracts that are not already addressed in the Asset Purchase
Agreement by being assumed and assigned and does not anticipate any such claims being filed. The
Debtor is not aware of any cure amounts required to be paid upon the assumption and assignment of
the contracts at issue.

        G.      Disclosure of Insider Compensation

       Upon Closing, the Buyer intends to employ all of the Debtor’s employees, including its CEO
Emily Armenta and COO Ailsa Phelps. To the extent those individuals or any other employees of the
Debtor are insiders under applicable definitions, the Debtor discloses that those employees will be

                                                   16
       Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 18 of 21



employed by the Buyer on substantially the same terms as they were employed by the Debtor. Further,
the Debtor discloses that there are no agreements or promises to provide any employee or insider of
the Debtor with anything other than continued employment as contemplated herein. None of the
directors on the Debtor’s Board of Directors has received no compensation or promises of
compensation during this case on account of their role as director or otherwise and none is
contemplated, except that director George Clark has a non-controlling equity interest in the Buyer.
Clark accordingly recused himself from the Board of Director’s consideration of the Asset Sale and
the Certified Resolution approving the pursuit of the Asset Sale and this Bankruptcy Case.

        H.      Retention of Causes of Action

         The Debtor on behalf of itself and its Estate shall retain any and all claims, rights and/or
causes of action under Chapter 5 of the Bankruptcy Code, any and all claims, rights and/or causes of
action under fraudulent conveyance and fraudulent transfer laws, and any and all claims, rights and/or
causes of action under non-bankruptcy laws vesting in creditors rights to avoid, rescind, or recover on
account of transfers including but not limited to all preference laws and any other causes of action
against third parties. All claims, rights, defenses, offsets, recoupments, causes of action, actions in
equity, or otherwise, whether arising under the Bankruptcy Code or federal, state, or common law,
which constitute property of the Estate within the meaning of Section 541 of the Bankruptcy Code,
as well as all claims, rights, defenses, offsets, recoupments, claims for subordination, and causes of
action arising under Chapter 5 of the Bankruptcy Code (including without limitation Avoidance
Actions, Subordination Claims, and Claim Objections) with respect to the Debtor or its Estate, shall
be and hereby are preserved for the benefit of the Estate, and shall be and hereby are deemed to be
part of the Assets which shall vest in the Estate and be transferred to the Plan Administrator to manage
and administer for the benefit of holders of Allowed Claims as set forth in the Plan. The foregoing
includes, but is not limited to, all claims and causes of action referenced in the Debtor’s bankruptcy
schedules, statement of financial affairs, and disclosure statement as presently existing or as may be
amended hereafter. For purposes of standing to assert and prosecute claims and causes of action, the
Plan Administrator is the successor to the Debtor under the Bankruptcy Code.

        Confirmation of the Plan effects no settlement, compromise, waiver, or release of any claim,
cause of action, right of action or claim for relief of the Debtor, the Estate, or the Plan Administrator
unless expressly and unambiguously provided for in the Plan or the Confirmation Order. The non-
disclosure or non-discussion of any particular claim, cause of action, right of action or claim for relief
of the Debtor, the Estate or the Plan Administrator shall not be construed as a settlement,
compromise, waiver or release of such claim, cause of action, right of action or claim for relief.

        I.      Effect of Confirmation of the Plan

        The Confirmation Order will be the final determination of the rights of all claimants to
participate in distributions, including any distributions paid by the Plan Administrator, under the Plan,
whether or not (a) a proof of claim is filed, (b) such claim is allowed or (c) the holder of such claim
has accepted the Plan.




                                                   17
       Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 19 of 21



        J.      Inunction

        On the Effective Date, except as otherwise provided in the Plan or the Confirmation Order,
all persons shall be deemed to be bound by the terms of the Plan, including holders of claims or
interests not listed on the Schedules but who have notice of the Bankruptcy Case, or listed on the
Schedules as disputed, unliquidated or contingent, who did not file proofs of claim or interest by the
applicable Bar Date, and, to the extent permitted under section 1141(d)(3) of the Bankruptcy Code,
will be prohibited from:

        a)      Commencing or continuing any suit, action or other proceeding of any kind or nature
                or employing any process against the Debtor, the Estate, the Debtor’s assets, the Plan
                Administrator, or to interfere with the consummation or implementation of this Plan
                or the distributions to be made hereunder;

        b)      Enforcing, levying, attaching, collecting or otherwise recovering by any manner or
                means, directly or indirectly, any judgment, award, decree or order against the Debtor,
                the estate or the Debtor’s assets or any direct or indirect successor in interest to the
                Debtor, or any assets or property of such successor;

        c)      Creating, perfecting or otherwise enforcing in any manner, directly or indirectly, any
                lien against the Debtor, the estate or the Debtor’s assets, or any direct or indirect
                successor in interest to the Debtor, or any assets or property of such successor other
                than as contemplated by the Plan,

        d)      Except as provided herein, asserting any setoff, right of subrogation or recoupment of
                any kind, directly or indirectly, against any obligation due the Debtor, the estate or the
                Debtor’s assets, or any direct or indirect successor in interest to the Debtor, or any
                assets or property of such successor, and

        e)      Proceeding in any manner in any place whatsoever that does not conform to or comply
                with the provisions of the Plan and Disclosure Statement.

        K.      Exculpation

         From and after the Effective Date, to the extent permitted under section 1125(e) of the
Bankruptcy Code, the Debtor and the estate, the officers and directors of the Debtor, and the
Chapter 11 Professionals shall neither have nor incur any liability to any person for any act taken or
omitted to be taken in connection with the Bankruptcy Case, including the formulation, preparation,
dissemination, implementation, confirmation or approval of the Plan; provided, however, that the
foregoing provisions (a) shall not affect the liability of any person that otherwise would result from
any such act or omission to the extent that act or omission is determined in a Final Order to have
constituted gross negligence or willful misconduct and (b) shall not abrogate any applicable
disciplinary rules. Any of the foregoing parties in all respects shall be entitled to rely upon the advice
of counsel with respect to their duties and responsibilities under the Plan.




                                                   18
       Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 20 of 21



       L.      Ongoing Jurisdiction

        The Bankruptcy Court will retain jurisdiction over the Bankruptcy Case after the Confirmation
Date and until the case is closed for certain specified purposes. For example, the Bankruptcy Court
will, among other things, (a) hear and determine any objections to claims, controversies, suits or other
claims, (b) hear and determine all applications for professional compensation, (c) hear and determine
any claims brought by the Plan Administrator, including any discovery sought by the Plan
Administrator under Bankruptcy Rule 2004 or otherwise and (d) enforce the Plan and Confirmation
Order.

       M.      No Discharge

       Because the Debtor will dispose of substantially all of its assets and cease to operate any
business, no discharge is sought under the Bankruptcy Code. All claims against the Debtor must
nevertheless be timely and properly asserted in accordance with the Plan and Confirmation Order.

       N.      Tax Consequences of the Plan

       Creditors and interested parties concerned with how the Plan may affect their tax liability
should consult with their own accountants, attorneys, and/or advisors.

       O.      Taxation Generally

        This discussion is for informational purposes and does not constitute tax advice. The federal
income tax consequence of implementation of the Plan to a holder of a Claim will depend on (i)
whether the Claim constitutes a debt or security for federal income tax purposes, (ii) whether the
holder of the Claim receives consideration in more than one tax year, (ii) whether the holder of the
Claim is a resident of the United States, (iv) whether the consideration received by the holder of the
Claim is part of an integrated transaction, (v) whether the holder of the Claim utilizes an accrual or
cash method of accounting, and (iv) whether the holder has previously taken a bad debt deduction or
worthless security deduction with respect to the Claim.

        The federal, state, and foreign tax consequences of the Plan are complex and, in many areas,
uncertain, therefore you are urged to consult a tax professional. The Debtor will not recognize any
income to the extent of forgiveness of debt under this Plan. The Debtor will pay any tax liability
associated with the sale of assets, if any, from the proceeds of the sale of such Assets.

       P.      United States Trustee Fees

       Fees payable to the United States Trustee pursuant to 28 U.S.C. §1930(a)(6) to the extent
unpaid through the Confirmation Date, shall be paid by the Debtor. From and after the Confirmation
Date through the closing of the Chapter 11 Case, all statutory fees shall be paid by the Plan
Administrator.

VII.   CONCLUSION

        The Debtor has negotiated and formulated the terms of the proposed plan in good faith and
at arm’s length with creditors. The Debtor believes the Plan provides the best recovery for all classes
                                                 19
       Case 19-31000 Document 119 Filed in TXSB on 06/26/19 Page 21 of 21



of creditors and is the best return for all holders of allowed claims because the alternative – liquidation
in a chapter 7 cases – would likely provide creditors with nothing at all. The Debtor intends to solicit
the support of creditors and encourages all such creditors to vote to accept the plan.

Dated: June 26, 2019
                                                         JONES MURRAY & BEATTY, LLP

_________________________                -AND-           _________________________
Emily Armenta, CEO                                       Erin E. Jones (TBN 24032478)
Phoeben, Inc.                                            Christopher R. Murray (TBN 24081057)
                                                         erin@jmbllp.com
                                                         chris@jmbllp.com
                                                         4119 Montrose, Suite 230
                                                         Houston, TX 77006
                                                         Tel. 832-529-1999
                                                         Fax. 832-529-3393
                                                         COUNSEL FOR THE DEBTOR-IN-
                                                         POSSESSION




                                                    20
